ALLOWABILITY NOTICE
Claims 1, 3-9, 11-17, 19 and 20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Kunzendorf, Reg. No. 58,308, on 2/10/2021.

The claims are amended as follows:

1. (currently amended): 	A first electronic device, comprising:
a communicator; 
a display; and 

	control the communicator to transmit first information related to at least one of the first electronic device and a user account of the first electronic device through a first communication network to authenticate a second electronic device, 
	obtain second information to authenticate the second electronic device transmitted from a first server based on the first information through a second communication network, wherein an authentication request is made and comprises the first information being transmitted from the second electronic device to the first server configured to support an authentication function, 
	control the touchscreen to display a first screen requesting first input related to the second information, 
	receive authentication information based on the first input, and 
	control the communicator to transmit the authentication information to the first server to authenticate the second electronic device,
wherein the second electronic device is an internet of things (IoT) device lacking an input device and a display and wherein the display is a touchscreen.

2. (canceled): 	



4. (original): 	The first electronic device of claim 1, wherein the first screen comprises a uniform resource locator (URL) address and a user code.

5. (currently amended): 	The first electronic device of claim 4, wherein the processor is further configured to control the touchscreen to display a second screen to receive the authentication information based on accessing the URL address through the first screen and receiving the user code.

6. (original): 	The first electronic device of claim 1, wherein the first information comprises at least one of an email address of a user and a phone number of the first electronic device.

7. (original): 	The first electronic device of claim 1, wherein the first communication network is formed between the first electronic device and the second electronic device using the second electronic device as an access point (AP).



9. (currently amended):  	A method of operating a first electronic device, the method comprising:
transmitting first information related to at least one of the first electronic device and a user account of the first electronic device through a first communication network to authenticate a second electronic device;
obtaining second information to authenticate the second electronic device transmitted from a first server based on the first information through a second communication network, wherein an authentication request is made and comprises the first information being transmitted from the second electronic device to the first server configured to support an authentication function;
displaying, a touchscreen of the first electronic device, a first screen requesting first input related to the second information;
receiving authentication information based on the first input; and
transmitting the authentication information to the first server to authenticate the second electronic device,
wherein the second electronic device is an internet of things (IoT) device lacking an input device and a display and the authentication information is received via the touchscreen, which displays the first screen.



11. (original): 	The method of claim 9, wherein the authentication information corresponds to an access token for the second electronic device to access a second server.

12. (original): 	The method of claim 9, wherein the first screen comprises an URL address and a user code.

13. (currently amended): 	The method of claim 12, further comprising: 
displaying, the touchscreen, a second screen to receive the authentication information based on accessing the URL address through the first screen and receiving the user code.

14. (original): 	The method of claim 9, wherein the first information comprises at least one of an email address of a user and a phone number of the first electronic device.

15. (original): 	The method of claim 9, further comprising: 


16. (original): 	The method of claim 9, further comprising: 
accessing the first server through the second communication network after releasing the first communication network.

17. (currently amended):  	A non-transitory computer-readable recording medium capable of storing a program for performing operations of a the operations comprising: 



transmitting first information related to at least one of the first electronic device and a user account of the first electronic device through a first communication network to authenticate a second electronic device;
obtaining second information to authenticate the second electronic device transmitted from a first server based on the first information through a second communication network, wherein an authentication request is made and comprises the first information being transmitted from the second electronic device to the first server configured to support an authentication function;
displaying, a touchscreen of the first electronic device, a first screen requesting first input related to the second information;
receiving authentication information based on the first input; and
transmitting the authentication information to the first server to authenticate the second electronic device,
wherein the second electronic device is an internet of things (IoT) device lacking an input device and a display and the authentication information is received via the touchscreen, which displays the first screen.






.

18. (canceled): 	

19. (currently amended): 	The non-transitory computer-readable recording medium 

20. (currently amended): 	The non-transitory computer-readable recording medium operations comprises receivingting.

Reasons for Allowance
Claims 1, 3-9, 11-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Brickell et al. (US Patent No. 10,440,122), Woo (US Patent No. 10,789,591), Efroni et al. (US Patent No. 10,402,797), Smith (US PGPUB No. 2020/0169549), Barnes et al. (US PGPUB No. 2020/0259654), Neto et al. ("Demo Abstract: Attributed-Based Authentication and Access Control for IoT Home Devices", IEEE, doi: 10.1109/IPSN.2018.00019, 2018, pp. 112-113) and Togan et al. ("A smart-phone based privacy-preserving security framework for IoT devices", IEEE, doi: 10.1109/ECAI.2017.8166453, 2017, pp. 1-7), do not alone or in combination teach the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 1, 2021